EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of April 1, 2014, by and between MEAS Ireland Limited, an Irish limited
liability company with corporate offices located in Ballybrit Business Part,
Galway, Ireland (the “Employer”), and Joe Gleeson (the “Executive”). The
Employer and the Executive are sometimes individually referred to herein as a
“Party” or collectively referred to herein as the “Parties.”

 

WHEREAS, the Employer desires to continue to employ the Executive and the
Executive desires to continue such employment, pursuant to the terms and
conditions set forth herein;

 

WHEREAS, the Executive is party to an employment agreement dated December 5,
2000 with BataTherm Ireland Limited, which employment was transferred to the
Employer on April 1, 2006 such that the Executive’s date of commencement for the
purpose of his continuous employment with the Employer is January 2, 2001;

 

WHEREAS, the Executive currently serves as Director of European Operations and
director of the Employer;

 

WHEREAS, the Employer’s parent company, Measurement Specialties, Inc. (the
“Company”) would also like to secure the services of the Executive as its Chief
Operating Officer;

 

WHEREAS, the Parties desire to supersede and replace the Original Employment
Agreement, as amended, in its entirety; and

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, and for other good and valuable
consideration, the sufficiency and adequacy of which are hereby acknowledged,
and intending to be legally bound hereby, the Employer and the Executive hereby
agree as follows:

 

1. Effective Date and Employment Term.

 

(a)           Effective Date. Subject to the provisions of Section 3(a) hereof,
this Agreement shall be effective as of April 1, 2014 (the “Effective Date”).

 

(b)           Employment. This Agreement shall be effective and the Executive’s
full-time employment under this Agreement shall commence on the Effective Date.
Termination of the Executive’s employment shall not terminate the obligations of
either Party and, in particular, the Executive’s obligations under Sections 5, 6
and 7 of this Agreement shall survive termination of the Executive’s employment
by either Party. This Agreement shall continue in effect until and unless
amended or terminated pursuant to Section 4 and subject to Section 1(e) (the
period commencing on the Effective Date and ending on the effective date of
termination of employment, hereinafter, the “Employment Term”).

 

(c)           Prior Agreements. This Agreement shall supersede and replace any
prior agreement relating to Executive’s employment by the Employer except to the
extent specifically provided herein.

 



-1-

 

 

(d)           Representations and Warranties. The Executive hereby represents
and warrants to Employer that he is not a party to, or obligated by, any
restrictive covenant or any other obligation or agreement that would in any way
prevent, restrict, hinder, or interfere with Executive’s acceptance of
employment under the terms and conditions set forth herein, the performance of
his obligations under this Agreement, or his ability to render services to
Employer or its affiliates. The Executive understands and acknowledges that he
is not expected or permitted to use or disclose confidential information
belonging to any prior employer in the course of performing his duties for the
Employer.

 

(e)          Retirement. If not previously terminated, the Executive’s normal
retirement date will be at the end of the month in which the Executive’s 65th
birthday occurs, whereupon the Executive’s employment under this Agreement will
cease without compensation.

 

2. Position, Duties, Reporting, Operations and Other Activities.

 

(a)           Position and Duties. The Employer hereby continues to employ the
Executive and the Executive hereby accepts continued employment with the
Employer to serve as a director of the Employer and as Chief Operating Officer
of the Company. The Executive shall perform the services and duties attendant to
such offices, including such services and duties as set forth herein or in the
Memorandum and Articles of Association of the Employer and the Bylaws of the
Company, subject in all respects to the direction and supervision of the
Company’s Chief Executive Officer (the “CEO”) and the Board of Directors of the
Company (the “Board”), provided that such services and duties are consistent
with the normal and customary responsibilities of an officer of the Company and
that Executive retains the title of Chief Operating Officer. As Chief Operating
Officer, the Executive shall report directly to the CEO of the Company. The
Executive shall serve the Company and the Employer faithfully and diligently and
shall devote his full professional time and attention (except for paid time off,
sick leave, and other excused leaves of absence) to the performance of his
services under this Agreement. The Executive shall at all times act in good
faith and in the interests of the Employer, the Company and their affiliates.
The Executive shall take any such office as a director in the Employer or as a
director in any affiliates of the Employer or the Company, as requested.

 

For the avoidance of doubt, the termination of any directorship or other office
held by the Executive by the Employer, the Company or any of their affiliates
will not terminate the Executive’s employment or amount to a breach of the terms
of this Agreement.

 

The Executive agrees not to resign as a director of the Company, the Employer or
any of their affiliates without the agreement of the Company, the Employer or
any of their affiliates, as appropriate.

 

The Executive acknowledges that as he is responsible for determining the
duration of his own working time, Part II of the Organisation of Working Time
Act, 1997 shall not apply to his employment under this Agreement.

 



-2-

 

 

(b)           Other Activities. Except upon the prior approval of the Company,
during the Executive’s employment under this Agreement, the Executive will not:
(i) accept any other employment; (ii) accept any position as a director or
officer of any business or organization other than the Company, the Employer and
their affiliates (other than positions with a reasonable number of charitable
organizations) or (iii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is competitive
with, or that places him or any other business or company in a competing
position to, the Company, the Employer and their affiliates.

 

(c)          Place of Employment. The principal place of the Executive's
employment shall be the Employer’s office currently located in Galway, Ireland;
provided that, the Executive may be required to travel on Employer business
during the Employment Term, including in the performance of his duties to the
United States.

 

(d)          Employer Policies. The Executive shall be subject to and shall
comply with all codes of conduct, personnel policies and procedures applicable
to employees and/or senior executives of the Employer and the Company (as
applicable), including, without limitation, policies regarding sexual
harassment, conflicts of interest and insider trading.

 

3. Compensation and Other Benefits.

 

(a)           Compensation. In consideration of the services to be rendered by
the Executive during the Employment Term, the Employer shall pay to the
Executive, and the Executive agrees to accept from the Employer, a salary at a
rate of EURO 158,000 per year (the “Salary”). Such Salary (and any revised
Salary) shall accrue from day to day but shall be paid by equal monthly
installments in arrears, pursuant to the Employers current payroll practices on
the last working day of each month into the Executive’s nominated bank account,
subject to the deduction of income tax (PAYE), pay related social insurance
(PRSI), universal social charge (USC) and such other deductions which the
Employer is required by law or requested by the Executive or entitled under this
Agreement to make.

 

The Executive’s salary provided for in this Section 3 Compensation and Other
Benefits, shall be deemed to include any fee receivable by the Executive as a
director of the Employer or any affiliates of the Employer.

 

The Board or Compensation Committee of the Board of the Company (the
“Compensation Committee”) shall review the Salary on an annual basis and
consider, at its discretion, any increases therein.

 

The Executive shall not be entitled to receive any additional remuneration for
work outside normal working hours.

 

(b)           Incentive Compensation. For each fiscal year during the Employment
Term, the Executive shall be eligible to earn an annual target cash incentive
award under the Company’s performance incentive plan of 50% of his Salary based
upon annual performance criteria and goals established by the Compensation
Committee (the “Annual Bonus”). The extent to which a cash incentive award is
earned by the Executive for a fiscal year shall be determined in the sole
discretion of the Compensation Committee consistent with the terms and
procedures set forth in the Employer’s performance incentive plan. Payments, if
any, with respect to a cash incentive award shall generally be made to the
Executive in cash as soon as administratively practicable following the date of
the final certification or determination by the Compensation Committee or, if
applicable, following satisfaction of the relevant vesting condition, but, in
any event, no later than the date that is two and one-half months after the
later of (i) the close of the Employer’s fiscal year in which the performance
period ended or (ii) the close of the Employer’s fiscal year in which the
relevant vesting condition, if any, has been satisfied.

 



-3-

 

 

(c)           Expenses. The Employer shall reimburse the Executive for
reasonable travel and other business expenses (“Business Expenses”), which are
properly documented and consistent with the Employer’s expense policies (to
include business class airfare for international travel as appropriate),
incurred by the Executive in the performance of his duties hereunder in
accordance with the Employer’s general policies, as they may be amended from
time to time during the course of this Agreement.

 

(d)           Other Benefits.  During the Employment Term, the Executive shall
be entitled to participate in all employee benefit plans, practices and programs
maintained by the Employer or any affiliated entity in which employees of the
Employer at the Executive Officer level are entitled to participate, as in
effect from time to time (collectively, “Employee Benefit Plans”), on a basis
which is no less favorable than is provided to other similarly situated
executives of the Employer or the Company, to the extent consistent with
applicable law and the terms of the applicable Employee Benefit Plans, except as
otherwise provided herein. For the purposes of this Agreement, the term
“Executive Officer” shall mean the Company’s Chief Executive Officer and those
officers holding positions that report directly to the Company’s Chief Executive
Officer. The Employer or, as applicable, the affiliated entity that sponsors or
maintains an Employee Benefit Plan reserves the right to amend or cancel any
Employee Benefit Plans at any time in its sole discretion, subject to the terms
of such Employee Benefit Plan and applicable law. During his employment, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Employer or any affiliated entity for similarly situated
executives of the Employer or the Company, except as otherwise provided herein.

 

(e)           Paid Time Off. During each calendar year of employment, the
Executive may take up to six (6) weeks of paid time off (“PTO”) per calendar
year (prorated for partial years) in addition to statutory public holidays), at
such times as are determined to be mutually convenient to the Employer and the
Executive and otherwise in accordance with the Organisation of Working Time Act
1997; provided, however, that Executive understands and agrees that there will
be no PTO to carry over from year-to-year.

 

(f)          Recoupment. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Employer or the Company which is subject to recovery under
any law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback or recoupment as may be required to be
made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Employer or the Company pursuant to
any such law, government regulation or stock exchange listing requirement) and
the Executive agrees to cooperate and take all steps reasonably necessary to
effectuate such deduction, clawback or recoupment, to the greatest extent
permissible by applicable law.

 



-4-

 

 

Further, the Employer shall to the extent permitted by law be entitled to deduct
from the Executive’s Salary all sums from time to time owed by the Executive to
the Employer and the Company or any of their affiliates, and by his execution of
this Agreement, the Executive consents to the deductions of such sums.

 

(g)          Pension.

 

The Executive will continue to be entitled to participate in the Employer
Pension Scheme subject at all times to the terms, conditions and provisions of
the scheme and on the condition that no excess health loading exists on the
Executive’s life and subject to satisfactory medical examinations (if required).
The Employer Staff Pension Scheme is a defined scheme to which the Executive
will be required to contribute such percentage of his salary up to 5% (maximum)
as the Employer may direct.

 

4.           Specific Termination of Employment With and Without Notice.

 

(a)           By Death.

 

(1)           If the Executive dies prior to the termination of his employment,
the Employer will pay to his estate in a lump sum, within thirty (30) days of
his death: (i) the sum of (A) the amount of Executive’s Salary accrued through
the date of termination, (B) any outstanding business expenses that were
incurred by Executive prior to the date of termination but not reimbursed as of
such date, and (C) any Annual Bonus earned in the prior completed fiscal year
that has been accrued but not yet paid as of the date of termination of
employment (together, the “Accrued Rights”); and (ii) a pro-rata portion of the
target Annual Bonus for the fiscal year of termination, the amount of which will
be determined by multiplying such target Annual Bonus by a fraction, the
numerator of which is the number of days during the fiscal year of Executive’s
termination before the date of termination, and the denominator of which is
three hundred sixty-five (365).

 

(2)           Upon the Executive’s death, all outstanding unvested time-based
and/or performance-based equity awards held by the Executive shall become fully
vested as of the date of death.

 

(b)           By Disability.

 

(1)           To the extent permissible under applicable law, in the event the
Executive becomes Permanently Disabled during employment with the Employer, the
Employer may terminate this Agreement by giving thirty (30) days’ notice or such
notice as is required under statute to the Executive of its intent to terminate,
and unless the Executive resumes performance of his duties within five (5) days
of the date of the notice and continues performance for the remainder of the
notice period, this Agreement shall terminate at the end of the thirty (30) day
notice period. For the purposes of this Agreement, the Executive shall be deemed
“Permanently Disabled” when the CEO determines, in good faith, that the
Executive has suffered a physical or mental disability which has prevented the
Executive from performing the essential duties of his position with reasonable
accommodations as may be required by law: (i) for a period of ninety (90)
consecutive calendar days; or (ii) for an aggregate of one hundred eighty (180)
business days in any twelve (12) month period. In the event of any dispute under
this Section, the Executive shall submit to a physical examination by a licensed
physician mutually satisfactory to the Employer and the Executive, the cost of
such examination to be paid by the Employer, and the determination of such
physician shall be determinative. The Employer shall be entitled to receive full
details of any such physical examinations, and to disclose them to its
professional advisors.

 



-5-

 

 

(2)           In the event of such termination for Permanent Disability, the
Employer shall pay to the Executive in a lump sum, within ten (10) business days
of his termination: (i) the Accrued Rights; and (ii) a pro-rata portion of the
target Annual Bonus for the fiscal year of termination, the amount of which will
be determined by multiplying such target Annual Bonus by a fraction, the
numerator of which is the number of days during the fiscal year of Executive’s
termination before the date of termination, and the denominator of which is
three hundred sixty-five (365).

 

(3)           Upon the termination of the Executive’s employment for Permanent
Disability, all outstanding unvested time-based and/or performance-based equity
awards held by the Executive shall become fully vested as of the date of
termination of employment.

 

(4)           Following the termination of the Executive’s employment for
Permanent Disability, Executive shall be entitled to receive any benefits for
which he then qualifies under the Employer’s disability insurance program in
which he participates.

 

(c)           By the Executive for Good Reason; by the Employer Other Than For
Cause.

 

(1)           The Executive may terminate, without liability, his employment for
Good Reason (as defined below) upon advance written notice of thirty (30)
calendar days to the Employer; and the Employer may terminate the Executive’s
employment Other Than For Cause (as defined below) upon advance written notice
of thirty (30) days to the Executive, or in accordance with the Minimum Notice
and Terms of Employment Acts 1973 and 1994, whichever is the longer period at
the time of termination according to the Executive’s service with the Employer,
and provided the Employer shall be entitled to make payment to the Executive in
lieu of notice, in which case the Executive’s employment shall terminate with
immediate effect. Upon a termination of the Executive’s employment Other Than
For Cause or for Good Reason, subject to satisfaction of the conditions set
forth in Section 4(c)(2), the Executive shall be entitled to receive from the
Employer the following sums, each payable within the time frame set forth
herein: (i) the Accrued Rights payable in a lump sum within twenty (20) business
days after the date of termination; (ii) an amount equal to 100% of Executive’s
Annual Salary as in effect at the date of termination, to be paid in equal
installments in accordance with the Employer’s payroll practices then in effect
over the course of twelve (12) months following the effective time of the
Release required by Section 7(c)(2) which amount shall be reduced by any
severance or redundancy pay the Executive may be entitled under statute, policy
or practice (the “Severance Payment”); (iii) a pro-rata portion of the Annual
Bonus earned for the fiscal year of termination, the amount of which will be the
amount determined by the Compensation Committee based on actual performance of
the Employer and the Executive for the fiscal year, multiplied by a fraction,
the numerator of which is the number of days during the fiscal year of
Executive’s termination before the date of termination, and the denominator of
which is three hundred sixty-five (365), to be paid in a lump sum as soon as
practicable after determination of the Annual Bonus consistent with the
Employer’s normal bonus determination practices but not later than the 15th day
of the third month following the end of the Employer’s fiscal year to which the
bonus relates (the “Termination Year Bonus”); and (iv) full vesting of all
outstanding unvested equity awards held by the Executive as of his date of
termination with respect to which the vesting is conditioned solely upon
continued service for a specified period (including, without limitation, any
outstanding performance-based equity awards with respect to which all
performance conditions have been satisfied in full as of the employment
termination date but vesting therein remains conditioned thereafter upon
continued service for a specified period) (the “Equity Acceleration”).
Thereafter, except as specifically excluded from the Release (as hereinafter
defined), the Employer’s obligations hereunder shall terminate.

 



-6-

 

 

(2)           The Severance Payment, the Termination Year Bonus and the Equity
Acceleration provided for in Section 4(c)(1) and 4(c)(3) are each contingent on
the receipt by the Employer of a general release of claims executed by the
Executive in substantially the form attached as Exhibit A subject to such
revisions as the Employer in its discretion may consider appropriate to protect
its interests under then-current law to reflect any specific statutory or best
practice requirements under Irish and/or US law, or to address any other matters
as the Employer may consider reasonably necessary under Irish and/or US law or
otherwise (the “Release”) (which Release is to be executed and delivered by the
Executive following Executive’s termination). The Executive acknowledges that to
the extent the Employer does not receive the Release executed by Executive on or
within the time specified in the Release, the Executive shall not be entitled to
the Severance Payment, the Termination Year Bonus or the Equity Acceleration
Further, the Executive acknowledges that he shall not seek to withdraw or in any
way challenge the effect or scope of the Release. If the Executive fails to
resign from the Board of the Employer or the Company or any of their affiliates,
as appropriate, or fails to execute, or if the Executive seeks to withdraw from
the Release or to in any way challenge the effect or scope, or acts in any way
to suggest he is no longer bound by the Release, no payments or benefits shall
be made or provided to the Executive pursuant to this Agreement and the
Executive may be required to reimburse the Employer, the Company and any of
their affiliates, any payments or benefits received by the Executive pursuant to
this Agreement but the Executive’s obligations pursuant to this Agreement shall
continue in force.

 

The Executive acknowledges and agrees that, to the extent he delivers the
Release and accepts the payments and benefits provided for in Section 4(c)(1) or
4(c)(3), the payments and benefits provided for in Section 4(c)(1) or 4(c)(3),
as applicable, are the sole and exclusive remedies of the Executive against the
Employer and its affiliates if the employment of the Executive is terminated
pursuant to this Section 4(c); provided, however, that the Executive shall
retain all of the claims excluded in the Release. To the extent necessary to
comply with Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), if the period during which the Executive has discretion to execute
or revoke the Release straddles two taxable years of the Executive, then the
Employer shall make the payments and benefits specified in Section 4(c)(1) or
4(c)(3), as applicable, other than the payment of the Accrued Rights, starting
in the second of such taxable years, regardless of in which taxable year the
Executive actually delivers the executed Release to the Employer.

 



-7-

 

 

(3)           In the event that the Executive’s employment is terminated by the
Employer Other Than For Cause or by the Executive for Good Reason, in either
case coincidental with or within twenty-four (24) months after a Change in
Control (as defined below), then subject to satisfaction of the conditions set
forth in Section 4(c)(2) and in lieu of the payments and benefits set forth in
Section 4(c)(1), the Executive shall be entitled to receive from the Employer
the following sums, each payable within the time frame set forth herein: (i) the
Accrued Rights payable in a lump sum within twenty (20) business days after the
date of termination; (ii) a Severance Payment in an amount equal to 150% of the
sum of (A) the Executive’s Annual Salary as in effect at the date of termination
plus (B) the target Annual Bonus for the fiscal year in which the employment
termination occurs, to be paid in equal installments in accordance with the
Employer’s payroll practices then in effect over the course of eighteen (18)
months following the effective time of the Release required by Section 4(c)(2)
which amount shall be reduced by any severance or redundancy pay the Executive
may be entitled under statute, policy or practice; (iii) a Termination Year
Bonus the amount of which shall be a pro-rata portion of the target Annual Bonus
for the fiscal year of termination, determined by multiplying the Executive’s
target Annual Bonus for such fiscal year by a fraction, the numerator of which
is the number of days during the fiscal year of Executive’s termination before
the date of termination, and the denominator of which is three hundred
sixty-five (365), to be paid in a lump sum within twenty (20) business days
following the effective time of the Release; and (iv) Equity Acceleration that
results in full vesting of all outstanding unvested equity awards held by the
Executive as of his date of termination (including, without limitation, any
outstanding performance-based equity awards with respect to which the relevant
performance period has not concluded prior to the date of termination of
employment).). Thereafter, except as specifically excluded from the Release (as
hereinafter defined), the Employer’s obligations hereunder shall terminate.

 

(4)           For purposes of this Agreement, “Change in Control” means (i) any
liquidation, dissolution or winding-up of the Company, whether voluntary or
involuntary; (ii) any merger, consolidation, conversion transaction or
reorganization of the Company with or into any other entity or entities that
results in the conversion or exchange of outstanding Common Stock (or any
securities into which such Common Stock may be converted or exchanged) of the
Company for securities issued or other consideration paid or caused to be issued
or paid by any such entity or affiliate thereof (other than a merger of the
Company with or into another entity that does not result in the holders of
Common Stock immediately prior to the consummation of such transaction ceasing
to own a majority of the voting securities of the entity surviving or resulting
from the merger); or (iii) any sale, transfer or disposition of all or
substantially all of the property or assets of the Company to a third party
outside of the group. For purposes of the immediately preceding sentence, sale,
transfer or disposition of substantially all of the property or assets of the
Company shall mean the sale of property or assets, in a single transaction or a
series of related transactions, having a value in excess of 50% of the value of
assets reflected on the balance sheet of the Company immediately prior to the
first such sale.

 



-8-

 

 

(5)           For the purposes of this Agreement, “Good Reason” shall exist for
a period of thirty (30) calendar days after the Executive has given the Employer
notice of the occurrence of any of the following events and an opportunity to
cure such default within ten (10) calendar days of receipt of such notice: (i)
the Employer is in default of any material obligations as may be reasonably
determined by the Employer under this Agreement; (ii) there is any material
diminution in the title, job responsibilities, authority, powers or duties of
the Executive, provided, however, that a change in the Executive’s reporting
structure shall not constitute a diminution of the Executive’s title, job
responsibilities, authority, powers or duties; (iii) without the Executive’s
consent, the Executive’s principal place of employment is relocated beyond fifty
(50) miles from the Employer’s Galway facility; or (iv) there is any reduction
of Executive’s target Annual Bonus percentage. If the Executive elects not to
terminate his employment within thirty (30) calendar days after the occurrence
of any event specified above, the Executive shall be deemed to have consented to
the occurrence of such event and any subsequent termination by the Executive of
his employment which he claims to be the result thereof shall nonetheless be
deemed a termination by the Executive other than for Good Reason.

 

(6)           For purposes of this Agreement, “Other Than For Cause” shall mean
any termination by the Employer of the Executive’s employment other than
pursuant to Section 4(a), 4(b), or 4(e).

 

(d)           By the Executive other than for Good Reason. If the Executive
terminates his employment for any reason other than for Good Reason then all the
Employer’s obligations hereunder shall immediately terminate, except that the
Employer shall pay to the Executive in a lump sum, within ten (10) business days
after the date of termination, the Accrued Rights.

 

(e)           By the Employer for Cause.

 

(1)           If the Employer terminates the Executive’s employment for Cause,
then all of the Employer’s obligations hereunder shall immediately terminate,
except that the Employer shall pay to the Executive, within ten (10) business
days after the date of termination, the Accrued Rights.

 

(2)          For purposes of this Agreement, “Cause ” shall mean: (i) any act or
omission that constitutes a material breach by the Executive of any of his
obligations under this Agreement or any material written policy of the Company
or the Employer or any of its affiliates, assuming such obligations are lawful,
to include any act of gross misconduct or gross default in the discharge of the
Executive’s duties of his employment or in connection with or affecting the
business of the Employer, the Company and any of their affiliates, which is not
remedied within thirty (30) calendar days following written notice to the
Executive from the CEO of the event and action required to remedy the same; (ii)
the failure or refusal by the Executive to follow any lawful reasonable
direction of the CEO that is material and is consistent with the Executive’s
obligations under this Agreement which is not remedied within thirty (30)
calendar days following written notice to the Executive from the CEO of the
event and action required to remedy the same; (iii) the Executive’s willful
neglect or refusal to discharge his duties pursuant to this Agreement, assuming
such duties are lawful, which continues for a period of thirty (30) days
following written notice thereof to the Executive from the CEO; or (iv) the
conviction of the Executive of any criminal offence (other than a road traffic
offence which does not result in a custodial sentence) or any conduct which in
the reasonable opinion of the Board of the Company may affect his position in or
the reputation of the Employer or the Company; or (v) the Executive becoming
subject to the provisions concerning disqualification or restriction contained
in Part VII of the Companies Act, 1990 or any similar legislation in any other
jurisdiction. No act or failure on Executive’s part shall be considered
“willful” unless it is done, or omitted to be done by Executive, in bad faith or
without reasonable belief that Executive’s action or omission was in the best
interests of the Employer. Any act, or failure to act, based upon authority
given pursuant to a specific resolution duly adopted by the Board or based upon
the advice of counsel for the Employer shall be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best
interests of the Employer.

 



-9-

 

 

(3)           Notwithstanding the foregoing, the Employer may not terminate the
Executive’s employment for Cause until: (A) The Executive has been afforded the
opportunity to appear before the CEO, to address the CEO stated reason for
proposed termination, and (B) the CEO provides the Executive with a written
determination setting forth the specific details that form the basis of such
termination, or as otherwise may be required under Irish law.

 

(f)          Resignation Of All Other Positions. Upon termination of the
Executive's employment hereunder for any reason, the Executive shall be deemed
to have resigned from all positions that the Executive holds as an officer of
the Company, the Employer or any of their affiliates. The Executive shall be
required to immediately resign from any directorship, or other offices which he
holds in the Employer, the Company and any associated undertaking or any other
company where such directorship or other office is held as a consequence or
requirement of this employment, unless he is required to perform duties to which
any such directorship, or other office relates in which case he may retain such
directorships, or other offices while those duties are ongoing. The Executive
hereby irrevocably appoints the Employer to be his attorney to execute any
instrument and do anything in his name and on his behalf to effect his
resignation if he fails to do so in accordance with this clause.

 

(g)          Cooperation In Future Matters. The Employer and Executive agree
that certain matters in which the Executive will be involved during the
Employment Term may necessitate the Executive's cooperation in the future.
Accordingly, following the termination of the Executive's employment for any
reason, to the extent reasonably requested by the Employer or the Company, the
Executive shall cooperate with the Employer or the Company in connection with
matters arising out of the Executive's service to the Employer or the Company,
including, without limitation, providing information of limited consultation as
to such matters, participating in legal proceedings, investigations or audits on
behalf of the Employer or the Company, or otherwise making himself reasonably
available to the Employer or the Company for other related purposes; provided
that the Employer or the Company shall make reasonable efforts to minimize
disruption of the Executive's other activities. The Employer shall reimburse the
Executive for reasonable expenses incurred in connection with such cooperation
and, to the extent that the Executive is required to spend substantial time on
such matters, the Employer shall compensate the Executive at an hourly rate
based on the Executive's Base Salary as in effect as of his termination date.

 



-10-

 

 

5. Proprietary Information.

 

(a)           Defined. For purposes of this Agreement, “Proprietary Information”
shall mean all proprietary, secret or confidential information pertaining to the
business and affairs of the Employer, the Company and their respective
affiliates (whether or not such information is in written form). Without
limiting the generality of the foregoing, Proprietary Information shall include:
(i) client lists, lists of potential clients and details of agreements with
clients; (ii) acquisition, expansion, marketing, financial and other business
information, projections and plans; (iii) research and development; (iv)
computer programs and computer software; (v) sources of supplies and supplier
lists; (vi) identity of specialized consultants and contractors and Proprietary
Information that is developed or learned by the Executive in the course of his
relations with the Employer, the Company and their affiliates; (vii) purchasing,
operating and other cost data; (viii) special client needs, cost and pricing
data; (ix) employee information; (x) all Proprietary Rights; and (xi) all data,
concepts, ideas, findings, discoveries, developments, programs, designs,
inventions, improvements, methods, practices and techniques, whether or not
patentable, relating to present and planned future activities and the products
and services of the Employer and their respective affiliates. For purposes of
this Agreement, “Proprietary Rights” shall mean the following: (A) any and all
patents and patent applications (including all provisional, divisions,
continuations, continuations in part, and reissues), patentable inventions, and
business methods; (B) all registered and unregistered fictional business names,
trade names, trademarks, service marks, and registered domain names and all
applications with respect to any of the foregoing; (C) registered and
unregistered copyrights in both published works and unpublished works and
copyrightable subject matter, including software; and (D) all know-how, trade
secrets, customer lists, confidential information, technical information, data,
process technology, plans, drawings, and blueprints. Proprietary Information
also includes information recorded in manuals, memoranda, projections, minutes,
plans, drawings, designs, formula books, specifications, computer programs and
records, whether or not legended or otherwise identified as Proprietary
Information, as well as information that is the subject of meetings and
discussions and not so recorded. Proprietary Information shall not, however,
include any information (X) that is or becomes generally available to the public
other than as a result of disclosure by the Executive, (Y) that was or becomes
available to the Executive on a non-confidential basis from a third party, which
source is not bound by a confidentiality agreement or other duty of
confidentiality with respect to such Proprietary Information, or (Z) where the
disclosure was specifically authorized in writing by the Employer or the
Company. In the event that the Executive becomes legally compelled (by oral
questions, interrogatories, requests for information or documents, subpoena,
criminal or civil investigative demand or other legal process or requirement) to
disclose any Proprietary Information, the Executive shall be entitled to
disclose any Proprietary Information he is legally compelled to disclose and
will provide the Employer with prompt written notice of such request or
requirement so that the Employer, at the Employer’s expense, may seek a
protective order or other appropriate remedy or relief and/or waive compliance
with the provisions of this Agreement prior to such disclosure and consult with
the Executive to a reasonable extent on the advisability of taking steps to
resist or narrow the scope of such request or requirement.

 



-11-

 

 

(b)           General Restrictions on Use. The Executive agrees to hold all
Proprietary Information in strict confidence and trust for the sole benefit of
the Employer, the Company and their affiliates, as the case may be, or, with
regard to Proprietary Information that is the property of a customer or client
of the Employer or the Company, for the sole benefit of such entity, and to not,
directly or indirectly, disclose, use, copy, publish, summarize, or remove from
the premises of the Employer, the Company or its affiliates, without the prior
written consent of the Employer or the Company, any Proprietary Information
except during employment to the extent necessary to carry out the Executive’s
responsibilities under this Agreement. For the avoidance of doubt these
restrictions will continue to apply after termination of the Executive’s
employment without limit on point of time. On the termination of the Executive’s
employment, the Executive will return to the Employer or the Company all copies
of Proprietary Information in his possession.

 

           6. Intellectual Property.

 

(a)           Disclosure of Inventions. Executive will promptly disclose in
confidence to the Employer all inventions, improvements, processes, products,
designs, original works of authorship, formulas, processes, compositions of
matter, computer software programs, Internet products and services, e-commerce
products and services, e-entertainment products and services, databases, mask
works, trade secrets, product improvements, product ideas, new products,
discoveries, methods, software, uniform resource locators or proposed uniform
resource locators (“URLs”), domain names or proposed domain names, any trade
names, trademarks or slogans, which may or may not be subject to or able to be
patented, copyrighted, registered, or otherwise protected by law (the
“Inventions”) that Executive makes, conceives or first reduces to practice or
create, either alone or jointly with others, during the period of his
employment, whether or not in the course of his employment, and whether or not
such Inventions are patentable, copyrightable or able to be protected as trade
secrets, or otherwise able to be registered or protected by law.

 

(b)           Assignment of Inventions. Executive agrees that all Inventions
that (i) are developed using equipment, supplies, facilities or trade secrets of
the Employer, (ii) result from work performed by him for the Employer, or (iii)
relate to the Employer’s business or current or anticipated research and
development, will be the sole and exclusive property of the Employer and are
hereby irrevocably assigned by Executive to the Employer from the moment of
their creation and fixation in tangible media.

 

(c)           Assignment of Other Rights. In addition to the foregoing
assignment of Inventions to the Employer, Executive hereby irrevocably transfers
and assigns to the Employer: (i) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Invention. Executive also hereby forever waives and agrees never to assert
any and all Moral Rights Executive may have in or with respect to any Invention,
even after termination of his employment on behalf of the Employer. “Moral
Rights” means any rights to claim authorship of an Invention, to object to or
prevent the modification of any Invention, or to withdraw from circulation or
control the publication or distribution of any Invention, and any similar right,
existing under judicial or statutory law of any country in the world, or under
any treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right.”

 



-12-

 

 

(d)           Assistance. Executive agrees to assist the Employer in every
proper way to obtain for the Employer and enforce patents, copyrights, mask work
rights, trade secret rights and other legal protections for the Employer’s
Inventions in any and all countries. Executive will execute any documents that
the Employer may reasonably request for use in obtaining or enforcing such
patents, copyrights, mask work rights, trade secrets and other legal
protections. His obligations under this section will continue beyond the
termination of his employment with the Employer, provided that the Employer will
compensate him at a reasonable rate after such termination for time or expenses
actually spent by him at the Employer’s request on such assistance. Executive
appoints the Secretary of the Employer as his attorney-in-fact to execute
documents on his behalf for this purpose.

 

7. Restrictive Covenants.

 

(a)           Non-Competition. During the Executive’s employment with Employer
and for a period of (1) year (to be reduced by such period of time as the
Executive may spend on Garden Leave under Section 8) following the termination
thereof for any reason (the “Restricted Period”), the Executive will not within
Ireland/ the United States, the European Union or any other country in which the
Employer and the Company and any of their affiliates carry on a significant
amount of Restricted Business (as defined below) at the date of termination of
employment (the “Restricted Area”) (provided that for this purpose, a country
shall be regarded as significant if at the date of termination of employment or
in the most recent financial year of the Employer and the Company and any of
their affiliates, the Employer and Company and any of their affiliates derived
at least 10 percent of its revenues or pre-tax profits in that country, and the
Executive was materially involved in the Employer’s or the Company’s or any of
their affiliates’ activities in that country in the twelve months prior to the
date of termination of employment) either on his own behalf or on behalf of any
third party, except on behalf of the Employer or with the Employer’s written
consent, directly or indirectly, enter into or engage in the ownership,
management, operation, or control of, or act as a consultant, advisor, employee,
consultant, contractor, or agent for any person, business, or enterprise engaged
directly or indirectly in the business of designing and manufacturing sensors
and sensor-based products competitive with the Employer or the Company or any
affiliate at the time of the Executive’s termination (the “Restricted
Business”). The Executive is only restricted from working for a person, company,
or entity engaged in the Restricted Business where the Executive has or will
perform the same or similar type of work or service or offer the same or similar
products or services that the Executive performed or offered for the Employer
during the last year of Employee’s employment with the Employer. This
non-competition restriction shall not apply to Executive’s ownership of less
than five percent (5%) of the issued and outstanding capital of stock of any
corporation that is publicly traded and for which capital stock selling and
asking prices are published from time to time in The Wall Street Journal.

 

(b)           Non-Solicitation of Customers. During the Restricted Period, the
Executive will not on his own behalf or on behalf of any third party, except on
behalf of the Employer or with the Employer’s written consent, directly or
indirectly, attempt in any manner within the Restricted Area to: (A) contact,
call on, solicit business from, or provide services to any Customer where those
services compete with the services provided or offered by the Employer or the
Company; or (B) persuade any Customer to cease to do business, or to reduce the
amount of business which any such Customer has customarily done or actively
contemplates doing, with the Employer, the Company or any of their affiliates.
The term “Customer” shall mean any person, company, or entity with whom the
Executive had Material Contact and to whom the Employer or the Company or any of
its subsidiaries either (i) sold or provided any products or services to during
the last year of the Executive’s employment or (ii) engaged in active business
negotiations for any purpose related to the Restricted Business during the last
six (6) months of the Executive’s employment. The Executive will be deemed to
have had “Material Contact” with a Customer if, during the last year of the
Executive’s employment with the Employer, the Executive (i) directly interacted
with such Customer; (ii) supervised an employee who interacted with such
Customer; and/or (iii) obtained or received non-public information related
specifically to the Employer’s business or prospective business with such
Customer. This restriction is not intended to prohibit the Executive from
offering similar services or products to persons, companies, or entities that
are not Customers.

 



-13-

 

 

(c)           Non-Solicitation of Employees. During the Restricted Period, the
Executive will not on his own behalf or on behalf of any third party, except on
behalf of the Employer or with Employer’s written consent, directly or
indirectly, attempt in any manner to recruit, solicit for employment, or hire or
assist in the recruitment, solicitation, or hiring of any employee, consultant,
or agent who worked for, provided services to, or is affiliated with the
Employer, the Company or any of their affiliates and during the last year of the
Executive’s employment either (i) reported, directly or indirectly, to the
Executive, (ii) worked with the Executive on any project, product, or proposal,
or (iii) worked for or with the same Customer(s) as the Executive. This
restriction includes, but is not limited to (a) providing to any such
prospective employer the identities of any of the Employer’s employees or (b)
assisting any of the Employer’s employees in obtaining employment with the
Executive’s new employer through dissemination of resumes or otherwise.

 

(d)           Acknowledgements. The Executive agrees and acknowledges that, in
connection with his employment with the Employer, he will be provided with
access to and become familiar with confidential and proprietary information and
trade secrets belonging to the Employer or the Company. The Executive further
acknowledges and agrees that, given the nature of this information and trade
secrets, it is likely that such information and trade secrets would be used or
revealed, either directly or indirectly, in any subsequent employment with a
competitor of the Employer in any position comparable to the position he will
hold with the Employer under this Agreement. The Executive agrees that the
relevant public policy aspects of post-employment restrictive covenants have
been discussed, and that every effort has been made to limit the restrictions
placed upon the Executive to those that are reasonable and necessary to protect
the Employer’s legitimate interests. Executive acknowledges that, based upon his
education, experience, and training, these restrictive covenants will not
prevent him from earning a livelihood and supporting himself and his family
during the relevant time period. Executive further acknowledges that, because
the Employer is a global enterprise that markets its products around the world,
a geographic limitation on the restrictive covenants set forth above would not
adequately protect the Employer’s legitimate business interests.

 

(e)           Enforcement. It is expressly agreed by the Executive that the
nature and scope of each of the restrictive covenants set forth above in this
Section 7 are reasonable and necessary. If, for any reason, any aspect of the
above restrictive covenants as it applies to the Executive is determined by a
court of competent jurisdiction to be unreasonable or unenforceable, the
provisions shall, if permitted under applicable law, be interpreted to make the
provisions reasonable and/or enforceable, as the case may be.

 



-14-

 

 

(f)           Injunctive Relief. The restrictions contained in this Section 7
are necessary for the protection of the business and goodwill of the Employer,
the Company and/or their affiliates and are considered by the Executive to be
reasonable for such purposes. The Executive agrees that any material breach of
Section 7 will cause the Employer and/or its affiliates substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Employer shall have the right
to seek specific performance and injunctive relief without posting bond.

 

(g)           Survival. This Section 7 shall survive the expiration or
termination of this Agreement for any reason.

 

8.            Garden Leave

 

(a)           No Obligation to Provide Work. Neither the Employer nor the
Company nor any of their affiliates is under any obligation to provide the
Executive with any work. At any time after notice of termination is given by
either party pursuant to Section 4, or if the Executive resigns without giving
due notice and the Employer does not accept his resignation, the Employer may,
at its absolute discretion, require the Executive to take a period of absence
called garden leave for a maximum period of 6 months (the “Garden Leave
Period”). The provisions of this Section shall apply to any Garden Leave Period.

 

(b)           Obligations During Garden Leave. The Employer may require that the
Executive shall not, without the prior written consent of the Employer, be
employed or otherwise engaged in the conduct of any activity, whether or not of
a business nature during the Garden Leave Period. Further, if so requested by
the Employer, the Executive will not: (i) enter or attend the premises of the
Employer or its affiliates; or (ii) contact or have any communication with any
customer or client of the Employer or the Company in relation to the business of
the Employer or the Employer (other than purely social contact); or (iii)
contact or have any communication with any employee, officer, director, agent or
consultant of the Employer or the Company in relation to the business of the
Employer or the Company or their affiliates; or (iv) remain or become involved
in any aspect of the business of the Employer or the Company or their affiliates
except as required by such companies. The Employer may require the Executive:
(i) to deliver up to the Employer all Employer and Company property which may be
in his possession or under his control including but not limited to data on his
work or personal computer, and files; and (ii) to immediately resign from any
directorship, or other offices which he holds in the Employer or the Company,
any of their affiliates or any other company where such directorship or other
office is held as a consequence or requirement of this employment, unless he is
required to perform duties to which any such directorship, or other office
relates in which case he may retain such directorships, or other offices while
those duties are ongoing. The Executive hereby irrevocably appoints the Employer
to be his attorney to execute any instrument and do anything in his name and on
his behalf to effect his resignation if he fails to do so in accordance with
this clause.

 

(c)           Payments During Garden Leave. During the Garden Leave Period, the
Executive will be entitled to receive his Salary and all contractual benefits
(excluding bonuses) in accordance with the terms of this agreement. Any unused
holiday accrued at the commencement of the Garden Leave Period and any holiday
accrued during any such period shall be paid in lieu as part of the Executive’s
final salary payment. At the end of the Garden Leave Period, the Employer may,
at its sole and absolute discretion, pay the Executive Salary alone in lieu of
the balance of any period of notice given by the Employer or the Executive (less
any deductions the Employer is required by law to make).

 



-15-

 

 

(d)           Assistance and Handover. During the Garden Leave Period: (i) the
Executive shall provide such assistance as the Employer and the Company may
require to effect an orderly handover of his responsibilities to any individual
or individuals appointed by the Employer and the Company or any of their
affiliates to take over his role or responsibilities; (ii) the Executive shall
make himself available to deal with requests for information, provide
assistance, be available for meetings and to advise on matters relating to work
(unless the Employer and the Company has agreed that the Executive may be
unavailable for a period); and (iii) the Employer and the Company may appoint
another person to carry out his duties in substitution for the Executive. All
duties of the Executive to the Employer and the Company (whether express or
implied), including without limitation his duties of fidelity, good faith and
exclusive service, shall continue throughout the Garden Leave Period save as
expressly varied by this clause.

 

(e)          No Constructive Dismissal. The Executive agrees that the exercise
by the Employer of its rights pursuant to this clause shall not entitle the
Executive to claim that he has been constructively dismissed.

 

9. Assignment.

 

(a)           No Assignment by the Executive. Neither this Agreement nor any
right or interest hereunder shall be assignable by the Executive, his
beneficiaries, or legal representatives without the Employer’s prior written
consent; provided, however, that nothing in this Section 9(a) shall preclude the
Executive from designating a beneficiary to receive, upon his death, any benefit
payable hereunder, or the executors, administrators, or other legal
representatives of the Executive’s estate from assigning any rights hereunder to
the person or persons entitled thereto.

 

(b)           Assignment to Receive Payments. Except as otherwise required by
law, without the Employer’s prior written consent, no right of the Executive to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation, or to exclusion, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.

 

(c)          Assignment by the Employer. The Employer may assign this Agreement
to any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Employer. This Agreement shall inure to the benefit of the
Employer and permitted successors and assigns.

 

10. “Key Man” Life and Disability Insurance. The Employer may, in its
discretion, apply for and procure, in its own name and for its own benefit, life
insurance and disability insurance with regard to the Executive, in any amount
or amounts that the Employer may deem advisable. In connection therewith, the
Executive shall submit to any reasonable medical or other examination, and
execute and deliver any application or other instrument, as reasonably requested
by the Employer. Nothing herein shall obligate the Employer to establish,
maintain or continue any such insurance arrangement.

 



-16-

 

 

11. Notices. All notices, requests, claims, demands, and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally or sent by overnight courier (providing proof of delivery) to the
parties at the following addresses (or at such address for a party as shall be
specified by like notice):

 

If to the Employer:

 

MEAS Ireland Limited

Ballybrit Business Park

Galway, Ireland

 

Attention: Mark Thomson, Chief Financial Officer

 

If to the Executive:

 

Joe Gleeson

Ettagh View, Glasderry Mor, Brosna, Birr

Offaly, Ireland

 

12. Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the employment of the
Executive by the Employer and may not be contradicted by evidence of any prior
or contemporaneous agreement. The parties further intend that this Agreement
shall constitute the complete and exclusive statement of its terms and that no
extrinsic evidence may be introduced in any judicial, administrative, or other
legal proceeding involving this Agreement. For the avoidance of doubt, this
Agreement shall form the statement of the Executive’s terms and conditions of
employment in compliance with the provisions of the Terms of Employment
(Information) Act 1994.

 

13. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and by a
duly authorized representative of the Employer other than the Executive. By an
instrument in writing similarly executed, either party may waive compliance by
the other party with any provision of this Agreement that such other party was
or is obligated to comply with or perform; provided that such waiver shall not
operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power hereunder preclude any other or
further exercise thereof, or the exercise of any other right, remedy, or power
provided herein, or by law or in equity.

 

14. Governing Law.  The validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the law of Ireland, without giving effect to conflict of laws principles.

 



-17-

 

 

15. Consent to Jurisdiction. Without in any manner limiting the provisions of
this Agreement, any action or proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement may be brought exclusively in
the courts of Ireland, and each of the parties consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world. Each of the parties hereto further
agrees that final judgment against it in any such action or proceeding shall be
conclusive and may be enforced by any other jurisdiction within or outside the
United States of America by suit on the judgment, a certified or exemplified
copy of which shall be conclusive evidence thereof.

 

16. Remedies. Except as otherwise provided in this Agreement and in the Release
attached as Exhibit A hereto (which is substantially the form of Release to be
executed and delivered by Executive following Executive’s termination), (i) none
of the remedies provided in this Agreement are the exclusive remedy of a party
for breach of this Agreement and (ii) the parties hereto shall have the right to
seek any other remedy in law or equity, including without limitation an action
for damages for breach of contract.

 

17. Golden Parachute Excise Tax.

 

(a)          Parachute Payments. If any payment or benefit the Executive would
receive pursuant to this Agreement or pursuant to any other agreement with the
Employer following a change in the ownership or effective control of the
Employer or change in the ownership of a substantial portion of the assets of
the Employer (which change, as further defined in Section 280G of the Code and
regulations promulgated thereunder (“Section 280G”), is referred to herein as a
“Change in Control”) from the Employer or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G, and (ii)
but for this section, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax, or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
a net after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order: (1) cash payments, in the following order: (a) first, Severance
Payments under this Agreement, (b) second, severance payments under any other
agreement with the Employer and (c) third, any other cash payments under any of
the foregoing agreements; (2) cancellation of the acceleration of vesting of
stock options, restricted stock, restricted stock units or any other awards that
vest based on attainment of performance measures; (3) cancellation of the
acceleration of vesting of stock options, restricted stock and restricted stock
units or any other awards that vest only based on Executive's continued service
to the Employer, taking the last ones scheduled to vest (absent the
acceleration) first, and (4) other non-cash forms of benefits.

 



-18-

 

 

(b)          Calculations. The foregoing calculations will be performed at the
expense of the Employer by a nationally recognized accounting firm (the
“Accounting Firm”) selected by the Employer. The Employer will direct the
Accounting Firm to submit its determination and detailed supporting calculations
to both the Employer and the Executive within thirty (30) calendar days after
the Change in Control, the date of termination, if applicable, and any such
other time or times as may be reasonably requested by the Employer or the
Executive. If the Accounting Firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Employer and the Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the Accounting Firm
made hereunder shall be final, binding and conclusive upon the Employer and the
Executive.

 

18.          Section 409A.

 

(a)          This Agreement is intended to comply with, or otherwise be exempt
from, Section 409A of the Code and any regulations and Treasury guidance
promulgated thereunder. To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that no payments due under this Agreement
shall be subject to an “additional tax” as defined in Section 409(a)(1)(B) of
the Code. If the Employer determines in good faith that any provision of this
Agreement would cause the Executive to incur an additional tax, penalty, or
interest under Section 409A of the Code, the Employer and the Executive shall
use reasonable efforts to reform such provision, if possible, in a mutually
agreeable fashion to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code or causing the imposition of such additional tax, penalty, or
interest under Section 409A of the Code. The preceding provisions, however,
shall not be construed as a guarantee by the Employer of any particular tax
effect to the Executive under this Agreement.

 

(b)          For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of payment.

 

(c)          With respect to any reimbursement of expenses of, or any provision
of in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 



-19-

 

 

(d)          “Termination of employment,” “resignation,” or words of similar
import, as used in this Agreement means, for purposes of any payments under this
Agreement that are payments of deferred compensation subject to Section 409A of
the Code, the Executive's “separation from service” as defined in Section 409A
of the Code.

 

(e)          If a payment obligation under this Agreement arises on account of
the Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A of the Code and determined in good
faith by the Employer), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six (6) months after such separation from service
shall accrue without interest and shall be paid within fifteen (15) days after
the end of the six-month period beginning on the date of such separation from
service or, if earlier, within fifteen (15) days after the appointment of the
personal representative or executor of the Executive’s estate following his
death.

 

(f)          Nothing herein shall be construed as having modified the time and
form of payment of any amounts or payments of “deferred compensation” (as
defined under Treas. Reg. § 1.409A-1(b)(1), after giving effect to the
exemptions in Treas. Reg. §§ 1.409A-1(b)(3) through (b)(12)) that were otherwise
payable pursuant to the terms of any agreement between the Employer and the
Executive in effect on or after January 1, 2005 and prior to the date of this
Agreement.

 

19. Additional Executive Acknowledgment. The Executive acknowledges: (i) that he
has been advised by the Employer to consult with independent counsel of his own
choice concerning this Agreement and has been provided the opportunity to do so;
and (ii) that he has read and understands the Agreement, is fully aware of its
legal effect, and has entered into it freely based on his own judgment.

 

20. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Employer and the Company and its respective successors and
assigns, but the rights and obligations of the Executive are personal and may
not be assigned or delegated without the Employer’s prior written consent.

 

21. Severability; Invalid Provisions.

 

(a)          Should a court of competent jurisdiction hold one or more of the
provisions of this Agreement to be invalid, illegal, or unenforceable in any
respect, that court shall sever the provision from this Agreement and this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had not been set forth herein.

 

(b)          Should a court of competent jurisdiction strike any provision of
this Agreement as invalid, illegal, or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof or
the validity of the remainder of this Agreement, the balance of which shall
continue to be binding upon the parties.

 



-20-

 

 

22. Withholding. The Employer shall have the right to withhold from any amount
payable hereunder any local taxes in order for the Employer to satisfy any
withholding tax obligation it may have under any applicable law or regulation.

 

23. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

24. Counterparts; Facsimile. This Agreement may be executed by facsimile or
electronically and in two or more counterparts, each of which will be deemed an
original but all of which together shall constitute one and the same instrument.

  

{the remainder of this page has been intentionally left blank}

 

 

 

 

 

 

 

-21-

 

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first written above.

 

MEAS IRELAND LIMITED     By:   Name: Mark Thomson Title: Chief Financial Officer
   

 

ACKNOWLEDGMENT OF FULL UNDERSTANDING. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH A LEGAL REPRESENTATIVE OF HIS CHOICE BEFORE SIGNING
THIS AGREEMENT

 

EXECUTIVE

    Joe Gleeson

 

 

-22-

 



EXHIBIT A



 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (the “Separation
Agreement”) is made between MEAS Ireland Limited (the “Employer”), Measurement
Specialties, Inc. (the “Company”) and Joe Gleeson (the “Executive”) (each a
“Party” and together the “Parties”).

 

WHEREAS, the Executive was most recently employed by the Employer to work as
Chief Operating Officer of the Company pursuant to the terms of an Executive
Employment Agreement dated April 1, 2014 (the “Employment Agreement”), a copy of
which is attached;

 

WHEREAS, the Employer has terminated the Executive’s employment Other Than For
Cause OR the Executive has terminated his employment for Good Reason pursuant to
Section 7(c) of the Employment Agreement (all capitalized terms not defined in
this Separation Agreement shall have the meaning ascribed to them in the
Employment Agreement), thereby entitling the Executive to certain financial
benefits under the Employment Agreement provided that the Executive enters into
and does not revoke a comprehensive general release of claims against the
Company;

 

WHEREAS, there was a Change in Control on [DATE];

 

WHEREAS, this Separation Agreement constitutes the Parties’ entire understanding
regarding the termination of the Executive’s employment with the Employer and
supersedes any other agreement between the Parties, except as otherwise provided
herein;

 

NOW THEREFORE, for and in consideration of the mutual promises contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the Parties hereby agree as follows:

 

1.Termination of Employment. The Parties agree and acknowledge that the Employer
has terminated the Executive’s employment Other Than For Cause OR the Executive
has terminated his employment for Good Reason under Section 4(c) of the
Employment Agreement, effective on [DATE] (the “Termination Date”). As of the
Termination Date, the Executive shall be deemed to have resigned from all
positions that the Executive holds as an officer of the Employer or the Company
or any of its affiliates, the Executive is not to hold himself out as an
employee, agent, or authorized representative of the Employer or the Company or
any of their affiliates, and the Executive is not to negotiate or enter into any
agreements on behalf of the Employer or the Company or any of their affiliates
or otherwise attempt to bind the Employer or the Company or any of their
affiliates.

 

2.Payment on Termination. The Employer shall provide the Executive with the
following sums, payable in a lump sum within twenty (20) business days after the
date of termination: (A) the amount of Executive’s Salary accrued through the
date of termination, (B) any outstanding business expenses that were incurred by
Executive prior to the date of termination but not reimbursed as of such date,
and (C) any Annual Bonus earned in the prior completed fiscal year that has been
accrued but not yet paid as of the date of termination of employment (together,
the “Accrued Rights”). The Accrued Rights will be paid to the Executive minus
applicable withholdings and taxes. The Executive acknowledges that the Accrued
Rights are all of the amounts owed to him by the Employer and the Company
through the Termination Date.

 



 

EXHIBIT A

 

3.Consideration. In accordance with the terms of Section 4(c) of the Employment
Agreement and subject to Section 17 (Golden Parachute Excise Tax) and Section 18
(Section 409A) of the Employment Agreement, as consideration for entering into
this Separation Agreement, the Employer shall provide the Executive with the
following sums, each payable within the time frame set forth herein:

 

(a)In Non-Change in Control Scenario:

 

a.An amount equal to 100% of Executive’s Annual Salary as in effect on the
Termination Date, to be paid in equal installments in accordance with the
Employer’s payroll practices then in effect over the course of twelve (12)
months following the Effective Date of this Separation Agreement (the “Severance
Payment”). The Severance Payment will be paid to the Executive minus applicable
withholdings and taxes. Contingent upon Executive’s compliance with the terms of
this Separation Agreement, payments of the Severance Payment may continue even
if the Executive becomes employed elsewhere.

 

b.A pro-rata portion of the Annual Bonus earned for the fiscal year of
termination, the amount of which will be the amount determined by the
Compensation Committee based on actual performance of the Employer and the
Executive for the fiscal year, multiplied by a fraction, the numerator of which
is the number of days during the fiscal year of Executive’s termination before
the Termination Date, and the denominator of which is three hundred sixty-five
(365), to be paid in a lump sum as soon as practicable after determination of
the Annual Bonus consistent with the Employer’s normal bonus determination
practices but not later than the 15th day of the third month following the end
of the Employer’s fiscal year to which the bonus relates (the “Termination Year
Bonus”). The Termination Year Bonus will be paid to the Executive minus
applicable withholdings and taxes.

 

c.Full vesting of all outstanding unvested equity awards held by the Executive
as of the Termination Date with respect to which the vesting is conditioned
solely upon continued service for a specified period (including, without
limitation, any outstanding performance-based equity awards with respect to
which all performance conditions have been satisfied in full as of the
Termination Date but vesting therein remains conditioned thereafter upon
continued service for a specified period) (the “Equity Acceleration”).

 

(b)In Change in Control Scenario:

 

a.An amount equal to 150% of the sum of (A) the Executive’s Annual Salary as in
effect on the Termination Date plus (B) the target Annual Bonus for the fiscal
year in which the employment termination occurs, to be paid in equal
installments in accordance with the Employer’s payroll practices then in effect
over the course of eighteen (18) months following the Effective Date of this
Separation Agreement (the “Severance Payment”). The Severance Payment will be
paid to the Executive minus applicable withholdings and taxes. Contingent upon
Executive’s compliance with the terms of this Separation Agreement, payments of
the Severance Payment may continue even if the Executive becomes employed
elsewhere.

 



 

EXHIBIT A

 

b.A pro-rata portion of the target Annual Bonus for the fiscal year of
termination, determined by multiplying the Executive’s target Annual Bonus for
such fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of Executive’s termination before the Termination Date,
and the denominator of which is three hundred sixty-five (365), to be paid in a
lump sum within twenty (20) business days following the Effective Date of this
Separation Agreement (the “Termination Year Bonus”). The Termination Year Bonus
will be paid to the Executive minus applicable withholdings and taxes.

 

c.Full vesting of all outstanding unvested equity awards held by the Executive
as of the Termination Date (including, without limitation, any outstanding
performance-based equity awards with respect to which the relevant performance
period has not concluded prior to the Termination Date) (the “Equity
Acceleration”).

 

4.Cooperation. Pursuant to Section 4(g) of the Employment Agreement, to the
extent reasonably requested by the Employer and the Company, the Executive shall
cooperate with the Employer and the Company and any of their affiliates in
connection with matters arising out of the Executive’s service to the Employer
and the Company, including, without limitation, providing information of limited
consultation as to such matters, participating in legal proceedings,
investigations or audits on behalf of the Employer and the Company, or otherwise
making himself reasonably available to the Employer and the Company for other
related purposes; provided that the Employer and the Company shall make
reasonable efforts to minimize disruption of the Executive's other activities.
The Employer shall reimburse the Executive for reasonable expenses incurred in
connection with such cooperation and, to the extent that the Executive is
required to spend substantial time on such matters, the Employer shall
compensate the Executive at an hourly rate based on the Executive’s Base Salary
as in effect as of his termination date.

 

5.No Other Compensation. By the Executive’s signature below, he acknowledges and
agrees that the terms set forth above include compensation and benefits to which
he is not otherwise entitled. Furthermore, the Executive acknowledges that
except as expressly set forth above, after today, he will be entitled to no
other or further compensation, remuneration, or benefits from the Employer or
the Company.

 

6.Non-Disparagement. The Executive understands and agrees that his entitlement
to the compensation and benefits described in this Separation Agreement is
conditioned upon his continued support of the Employer and the Company and any
of their affiliates. The Executive agrees to refrain from taking any action,
and/or making any statement (oral or written) that disparages or criticizes the
Employer and the Company, and any of their affiliates, parent companies,
subsidiaries, and related entities, or its officers, directors, or employees, or
that harms the Employer’s and the Company’s or any of their affiliates’
respective reputations, or that disrupts or impairs their normal, ongoing
business operations. This provision applies to all of the Executive’s
interactions with third parties, including without limitation any conversations
or correspondence that he might have with organizations, governmental entities,
and/or persons with whom the Employer and the Company and any of their
affiliates engage in business, as well as with employees of the Employer and the
Company and any of their affiliates. The Executive understands that this
provision does not apply on occasions when he is subpoenaed or ordered by a
court or other governmental authority to testify or give evidence and must, of
course, respond truthfully.

 



 

EXHIBIT A

 

7.Return of Property. The Executive agrees to return to the Employer and to the
Company any and all Employer and Company property in his possession, including,
but not limited to, any computer or other electronic devices; software programs;
other Employer and Company equipment, tools, records, or technical materials;
information related to Employer and Company and any of their affiliates
customers, clients and business contacts; marketing information; pricing
information; cellular phones; personnel materials or files, handbooks, manuals,
or policies; memoranda, notes, and drafts thereof; and any other documents or
property (and any summaries or copies thereof), developed by him and/or obtained
by him or on his behalf, directly or indirectly, pursuant to his employment with
the Employer.

 

8.Continuing Obligations. The Executive acknowledges and reaffirms his ongoing
obligations to comply with the Proprietary Information (Section 5), Intellectual
Property (Section 6), and Restrictive Covenants (Section 7) provisions in the
Employment Agreement, which remain in full force and effect.

 

9.Injunctive Relief. The Executive acknowledges that a breach or threatened
breach of Sections 6-7 of this Separation Agreement and Sections 5-7 of the
Employment Agreement by him would result in material and irreparable injury to
the Employer and the Company and any of their affiliates, and that it would be
difficult or impossible to establish the full monetary value of such damage.
Therefore, the Employer and the Company and any of their affiliates shall be
entitled to injunctive relief in the event of the Executive’s breach or
threatened breach of any of the terms contained in Sections 6-7 of this
Separation Agreement or Sections 5-7 of the Employment Agreement. The
undertakings in Sections 6-7 of this Separation Agreement regarding
non-disparagement and return of property and those in Sections 5-7 of the
Employment Agreement regarding proprietary information, intellectual property,
and restrictive covenants shall survive the termination of other arrangements in
this Separation Agreement.

 

10.Non-Admission. This Agreement shall not in any way be construed as an
indication of admission by the Employer or the Company and any of their
affiliates or the Executive that either has acted improperly with respect to the
other or any other person. The Employer and the Company and any of their
affiliates specifically deny any liability to or wrongful acts against the
Executive or any other person, on the part of itself, its employees, or its
agents, and the Executive likewise specifically denies any such liability or
wrongdoing.

 



 

EXHIBIT A

 

11.General Release. In keeping with the Parties’ intent to allow for an amicable
separation, and as consideration for the severance pay and benefits being
provided to the Executive, the Executive agrees to release and waive the
Employer and the Company, its legal representatives, assigns, predecessors,
successors, affiliates, parent companies, subsidiaries and related entities, and
their past and present officers, directors, stockholders, fiduciaries, insurers,
agents and employees (each in their individual and corporate capacities)
(collectively, the “Released Parties”) of and from any and all claims, whether
known or unknown, arising out of or relating to the Executive’s employment,
including the termination of his employment. This release and waiver includes
all rights and obligations under any federal, state or local laws, all common
law claims, and all claims to any non-vested interest in the Employer and the
Company and any of their affiliates. This release will not affect the ability of
other Party to enforce rights or entitlements specifically provided for under
this Agreement, it does not waive any rights or claims that may arise after the
date this Agreement is signed by the Executive, and nothing in this release
shall be construed to prohibit the Executive from filing or participating in an
administrative charge of discrimination with a federal or state agency or from
waiving any claims that cannot be waived as a matter of law.

 

12.Covenant Not to Sue. The Executive understands and agrees that to the fullest
extent permitted by law, he is precluded from filing or pursuing any legal claim
of any kind against any of the Released Parties at any time in the future, in
any federal, state, or municipal court, administrative agency, or other
tribunal, arising out of any of the claims that the Executive has waived by
virtue of executing this Separation Agreement. The Executive agrees not to file
or pursue any such legal claims, and, if he does pursue such legal claims or
file an administrative charge that may not be released as a matter of law, he
waives any right to recover any monetary payments or other individual benefits
in any such proceeding. By the Executive’s signature below he represents that he
has have not filed any such legal claims against any of the Released Parties in
any federal, state, or municipal court, administrative agency, or other
tribunal.

 

13.Release Representations. By the Executive’s signature below, he represents
that: (a) he is not aware of any unpaid wages, severance, vacation, benefits,
commissions, bonuses, expense reimbursements, or other amounts owed to him by
the Company, other than the Accrued Rights, Severance Payment, Termination Year
Bonus and Equity Acceleration, specifically promised in this Separation
Agreement; (b) he has not been denied any request for leave to which he believes
he was legally entitled, and he was not otherwise deprived of any of his rights
under the Family and Medical Leave Act or any similar state or local Statute (as
set out below); and (c) he has not assigned or transferred, or purported to
assign or transfer, to any person, entity, or individual whatsoever, any of the
claims released in the foregoing general release and waiver.

 

14.Release Acknowledgements. The Executive acknowledges, agrees and understands
that:

 

a.under the release detailed above, he is waiving and releasing, among other
claims, any rights and claims that may exist under the Age Discrimination in
Employment Act (“ADEA”) and Irish Statute where Statute includes the following
non-exhaustive list of legislation: Redundancy Payments Acts 1967 – 2012,
Minimum Notice and Terms of Employment Acts 1973 – 2001, Organisation of Working
Time Act 1997, Payment of Wages Act 1991, Unfair Dismissals Acts 1977 – 2007,
Employment Equality Acts 1998 – 2011, European Communities (Protection of
Employees on Transfer of Undertakings) Regulations 2003, Maternity Protection
Acts 1994 and 2004, Adoptive Leave Acts 1995 and 2005, Parental Leave Acts 1998
and 2006, National Minimum Wage Act 2000, Carer’s Leave Act 2001 (as amended),
Protection of Employees (Part-Time Work) Act 2001, Protection of Employees
(Fixed-Term Work) Act 2003, Terms of Employment (Information) Act 1994, Safety
Health and Welfare at Work Act 2005, Data Protection Acts 1988-2003.

 



 

EXHIBIT A

 

b.the waiver and release of claims set forth in the release above does not apply
to any rights or claims that may arise under the ADEA after the date of
execution of this release, nor does it apply to his right to challenge the
validity of this Agreement’s waiver and release of claims under the ADEA;

 

c.the Severance Payments and other benefits that are being provided to him are
of significant value and in addition to what he otherwise would be entitled; and

 

d.he is being advised in writing to consult with attorney legal representative
before signing this Agreement.

 

15.Confidentiality. This Agreement, its contents and all information pertaining
to its negotiations shall remain confidential. The Executive will not disclose
this Agreement or its contents to any person, other than his spouse or
significant other, and his legal or tax advisor, as may otherwise be required by
law, or as may be necessary to challenge an alleged breach of this Agreement in
a court of competent jurisdiction.

 

16.Breach. The Company’s continuing obligations under this Agreement are
contingent upon the Executive’s compliance with all terms and conditions
provided for herein. In the event that the Executive breaches any of his
obligations under this Agreement, the Employer and the Company may cease making
any payments due under this Agreement, and recover all payments already made
under this Agreement, in addition to all other available legal remedies.

 

17.Legal Action. In the event the Company is required to take legal action
against the Executive to enforce its rights under this Separation Agreement, the
Employer and the Company shall be entitled to collect from him the legal
representative’s fees and costs that it incurs in seeking to enforce this
Separation Agreement, in addition to any other relief to which it may be
entitled.

 

18.Choice of Law. The validity, interpretation, enforceability, and performance
of this Agreement shall be governed by and construed in accordance with the law
of Ireland, without giving effect to conflict of laws principles.

 



 

EXHIBIT A

 

19.Consent to Jurisdiction. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Separation Agreement
may be brought exclusively in the courts of the Ireland, , and each of the
parties consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world. Each
of the parties hereto further agrees that final judgment against it in any such
action or proceeding shall be conclusive and may be enforced by any other
jurisdiction within or outside the United States of America by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
thereof.

 

20.Notices. All notices, requests, claims, demands, and other communications
under this Separation Agreement shall be in writing and shall be deemed given if
delivered personally or sent by overnight courier (providing proof of delivery)
to the Parties at the following addresses (or at such address for a Party as
shall be specified by like notice):

 

If to the Company:

 

Measurement Specialties, Inc.

1000 Lucas Way

Hampton, VA 23666

Attention: Mark Thomson, Chief Financial Officer

 

If to the Employer

 

MEAS Ireland Limited

Ballybrit Business Park

Galway, Ireland

 

If to the Executive:

 

Ettagh View, Glasderry Mor, Brosna, Birr

Offaly, Ireland

 

21.Assignment.

 

a.Neither this Separation Agreement nor any right or interest hereunder shall be
assignable by the Executive, his beneficiaries, or legal representatives without
the Employer’s prior written consent; provided, however, that nothing in this
section shall preclude the Executive from designating a beneficiary to receive,
upon his death, any benefit payable hereunder, or the executors, administrators,
or other legal representatives of the Executive’s estate from assigning any
rights hereunder to the person or persons entitled thereto.

 

b.Except as otherwise required by law, without the Employer’s and the Company’s
prior written consent, no right of the Executive to receive payments under this
Separation Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation, or to
exclusion, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void, and of no effect.

 



 

EXHIBIT A

 

c.The Employer and the Company and any of their affiliates may assign this
Separation Agreement to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Employer or the Company or any of their affiliates.
This Agreement shall inure to the benefit of the Employer and the Company and
any of their affiliates and permitted successors and assigns.

 

22.No Waiver. The failure of any Party to insist, in one or more instances, on
performance by any Party in strict compliance with this Separation Agreement,
shall not be deemed a waiver or release of any right, term, covenant, or
condition, unless such waiver is contained in a writing signed by the Party to
be charged with a waiver. No waiver shall waive any subsequent compliance unless
expressly therein set forth.

 

23.Severability. The provisions of this Separation Agreement are severable. If
any provision is held to be invalid or unenforceable, it shall not affect the
validity or the enforceability of any other provision.

 

24.Entire Agreement This Separation Agreement is a full and accurate embodiment
of the understanding between the Parties, and it supersedes any prior agreements
or understandings made by the parties; except, that the Executive’s obligations
and the Employer’s and Company’s and any of their affiliates’ rights under the
Employment Agreement shall survive the Parties’ execution of this Separation
Agreement and not be extinguished thereby, except as otherwise specified herein.
The terms of this Separation Agreement may not be modified, except by mutual
consent of the Parties or by a court of competent jurisdiction. Any and all
modifications by the Parties must be reduced to writing and signed by the
Parties to be effective.

 

25.Execution and Counterparts. This Separation Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any Party whose signature appears thereon (including executed
counterparts transmitted by facsimile or e-mail), and all of such counterparts
shall together constitute one and the same instrument.

 

26.Executive Signature Acknowledgement. By signing this Agreement, the Executive
acknowledges and affirms that he has read the foregoing offer and fully
understands its terms. The Executive further acknowledges and affirms that he is
signing this agreement freely and voluntarily, having been given a full and fair
opportunity to consider it and consult with advisors of his choice.

 

 

EXHIBIT A

 



IN WITNESS WHEREOF, the Parties have executed this Agreement individually.

 

    Measurement Specialties, Inc.                         By:     Joe Gleeson  
  Mark Thomson         Chief Financial Officer             Date:       Date:  
      

 

 

MEAS Ireland Limited

 

By Mark Thomson

 

 

Date

 

 



 

